Case 1:20-cv-00528-MAC-ZJH Document 12 Filed 09/10/21 Page 1 of 2 PageID #: 68




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JUSTIN RAY JONES,                                 §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:20-CV-528
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                Respondent.                       §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Justin Ray Jones, a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition without prejudice.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
Case 1:20-cv-00528-MAC-ZJH Document 12 Filed 09/10/21 Page 2 of 2 PageID #: 69




                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#11) is ADOPTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.




                                              2
